At the trial, the court dismissed plaintiff's action for divorce based on cruelty. She prosecutes this writ to reverse an adverse judgment.
[1, 2] The undisputed evidence is that the initial relationship between plaintiff and defendant was meretricious and there is no competent evidence that it was changed. This cannot be the basis for a common-law marriage. No ceremonial marriage was ever performed. Under these circumstances the trial court was right in dismissing the action.
The judgment is affirmed. *Page 61